Citation Nr: 1016902	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-37 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1973 to 
December 1980.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of May 2008 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).


FINDINGS OF FACT

The Veteran has Level I hearing in his right ear and Level I 
hearing in his left ear.  

CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in February 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

By way of background, a November 2006 rating action granted 
the Veteran service connection for bilateral hearing loss, 
assigning a noncompensable rating under Diagnostic Code 6100.  
In February 2008 VA received the Veteran's present increased 
rating claim, and his claim was denied in a May 2008 rating 
action.  It is with respect to this rating action that the 
Veteran has perfected the present matter under review by the 
Board.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set for the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of a veteran.  38 C.F.R. § 4.3.  

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown.  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Although the record reflects the presence of hearing loss, no 
examination indicates the Veteran is entitled to a 
compensable disability rating.  Further, none of the medical 
evidence reflects the presence of exceptional hearing 
impairment, as defined by 38 C.F.R. § 4.86, so application of 
38 C.F.R. § 4.85, Table VII, is appropriate.  

The Veteran has submitted a December 2007 statement from 
private audiologist, L.I., Au.D.  In this statement Dr. I 
reported the Veteran's diagnosis with bilateral sensory 
hearing loss.  The statement further indicates, that the 
Veteran's "Speech Reception Thresholds (SRT) are in good 
agreement with pure-tone findings, suggesting good 
test/retest reliability...[with] [w]ord discrimination scores 
indicat[ing] excellent performance ...in quite , for both 
ears."  However, Dr. I's statement does not contain any 
audiometric test results, limiting the probative value of 
this statement when assessing the severity of the Veteran's 
bilateral hearing loss.  

In this case, the only audiological examination of record is 
the March 2008 VA examination, provided in connection with 
the Veteran's current claim.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
45
LEFT
15
15
15
20
45

The average in the right ear was 23 decibels, and the average 
for the left ear was 24 decibels.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 98 in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear, during the VA audiological examination in March 
2008, correspond to Level I, and to Level I in the left ear.  
The intersection point for these Levels under Table VII shows 
that the hearing loss corresponds to a noncompensable 
disability rating.

An exceptional pattern of hearing loss that would warrant 
evaluation under 38 C.F.R. § 4.86 is not shown.  Accordingly, 
the Board concludes that the schedular criteria for a 
compensable disability rating for bilateral hearing are not 
met.  The Board further finds that the evidence does not 
raise a question that a different rating is warranted for any 
period of time from the Veteran's claim to the present time 
so as to warrant a staged rating based on significant change 
in the level of disability.  See Hart v Mansfield, 21 Vet. 
App. 505 (2007).

Though the Veteran has submitted numerous statements 
indicating his hearing loss has greatly impacted his life, 
the rating schedule represents as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 
3.321.  However, the Board finds no aspects of the Veteran's 
disabilities that are not contemplated by the schedular 
criteria.  Moreover, there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, for which 
the Veteran has not been compensated or that is not 
contemplated in the respective ratings assigned, that would 
take the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Notably, the rating schedule 
contemplates loss of working time due to exacerbations 
commensurate with the level of disability which, in this 
case, is contemplated in the respective ratings assigned in 
this decision.  See 38 C.F.R. § 4.1.  See also VAOPGCPREC 5-
2005 (Nov. 25, 2005).  For the aforementioned reasons, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996)


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


